Citation Nr: 1409976	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  04-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 30 percent for diabetic neuropathy with carpal tunnel syndrome, right upper extremity (RUE).  

3.  Entitlement to an initial rating in excess of 30 percent for diabetic neuropathy with carpal tunnel syndrome, left upper extremity (LUE).  

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity (RLE) for the period from February 12, 2002, to January 15, 2008, and in excess of 20 percent from that date forward.  

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity (LLE) for the period from February 12, 2002, to January 15, 2008, and in excess of 20 percent from that date forward.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The claim for service connection for bilateral hearing loss has been remanded on numerous occasions for additional evidentiary development, most recently in 2010.  The issue of entitlement to service connection for a heart disability was also remanded for issuance of a statement of the case.  A statement of the case was mailed to the Veteran on August 5, 2013.  He had until November 5, 2013 to file a substantive appeal; however, one was not received.  Hence, the issue is not in appellate status and will not be addressed herein.  The file has now been returned for further appellate consideration.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issues of entitlement to an initial rating in excess of 30 percent for diabetic neuropathy with carpal tunnel syndrome, RUE; entitlement to an initial rating in excess of 30 percent for diabetic neuropathy with carpal tunnel syndrome, LUE; entitlement to a rating in excess of 10 percent for peripheral neuropathy of the RLE for the period from February 12, 2002, to January 15, 2008, and in excess of 20 percent from that date forward; and entitlement to a rating in excess of 10 percent for peripheral neuropathy of the LLE for the period from February 12, 2002, to January 15, 2008, and in excess of 20 percent from that date forward are addressed in the REMAND portion of the decision below.  Those issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not have a hearing loss disability for VA purposes on separation from service or within one year of separation, and the most probative evidence shows that the currently manifest bilateral hearing loss is not related to military service, including noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in April 2003, July 2003, September 2007, July 2008, and June 2009) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by:  (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  Specifically, the Board further notes that the Veteran was accorded several VA audiological examinations in recent years.  It has been determined that the November 2012 examination report, with a July 2013 addendum report, provides the necessary nexus opinion, based on an in-person evaluation of the Veteran and review of the entire claims file.  The examiner provided clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the examiner addressed the functional effects of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases, (e.g., sensorineural hearing loss), may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Background

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO/ANSI) units.  Thus, the results of the audiometric testing at the February 1966 induction examination, converted from ASA to ISO/ANSI units, are listed accordingly.  


Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10

10
LEFT
15
20
10

55

At time of separation in March 1968, audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0

5
LEFT
0
5
0

5

Other than audiometric evaluations at time of induction and separation, there was no specific report of treatment during service for any ear problems.  Moreover, at time of service separation, he checked the box that he had no history of ear trouble.  

Post service private records dated from the late 1990s through 2003 are negative for report of hearing impairment.  Upon VA audiometric evaluation in August 2003, the examiner noted that the claims file was not reviewed.  The Veteran denied exposure to loud noise prior to service.  He reported in-service exposure to weapon fire, helicopters, and heavy equipment.  He did not use ear protection.  He denied recreational exposure to loud noise since service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
70
90
85
LEFT
30
30
80
90
90

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  Bilateral sensorineural hearing loss was diagnosed.  In an addendum report dated in October 2013, the examiner noted that the claims file had now been reviewed.  It was opined that it was not likely that the Veteran's hearing loss was related to military service as his hearing was within normal limits at the time of separation.  

VA records dated in 2004 show that the diagnosis of bilateral hearing loss continued.  

A private otolaryngologist, E.K.G., M.D., reported in a September 2008 statement that he had seen the Veteran that month for decreased hearing which had been present for years.  The Veteran reported that he had had significant problems with hearing loss since his time in service.  He did not recall having an exit audiogram.  Moreover, the Veteran gave a history of having multiple ear infections while in Vietnam and exposure to weapon fire.  The private examiner further noted that the Veteran did have some post service noise exposure, but noted that the Veteran felt that his hearing loss began following his time in service.  His physical exam on this date was relatively normal except for some mild necrosis of his incus in the left ear which caused some conductive hearing loss, but did not obviously affect his high frequency sensorineural hearing loss.  The physician noted that while the Veteran had some noise exposure as a driver post service, it "sound[ed]" like he had "more significant loss" while in service.  

Subsequently dated VA records include notation that the Veteran's physical problems included hearing loss.  He underwent additional VA audiometric examination in April 2010.  The Veteran again associated his hearing loss to his in-service noise exposure.  He added that he had used ear plugs during service, but he did not feel like they worked very well.  He said that he worked for many years as a truck driver in the years after service and hunted on occasion.  Audiometric exam showed bilateral sensorineural hearing loss.  His speech recognition was 74 percent in the right ear and 76 percent in the left ear.  The audiologist opined that the Veteran's bilateral hearing impairment was unrelated to in-service noise exposure.  For rationale, he noted that in-service hearing tests were within normal limits, and his post service history included some noise exposure, and hearing loss was not reported until approximately 2003-2004.  

Upon additional VA audiometric evaluation in November 2010, the examiner noted that the claims file was reviewed.  The Veteran related that his post service employment had included very little noise exposure as his truck cab was insulated.  He did feel, however, that he was exposed to quite a bit of loud noises during service, to include weapon fire and helicopters.  For recreation, he hunted some over the years, but did not feel that this resulted in a great deal of noise exposure.  

The Veteran said that he first noticed some hearing loss in the years after his military service.  He said that family and friends had told him over the past 10-20 years that he had some hearing impairment.  He particularly had trouble understanding the spoken word when in a group.  After seeing a private physician and then VA, he had required hearing aids about five years earlier.  The examiner reviewed the file and noted the Veteran's past audiogram results.  He also reviewed the private physician's 2008 letter in support of the Veteran's claim.  It was his opinion, however, that the Veteran's bilateral hearing loss was unrelated to military service, to include ear infections.  The examiner noted that consideration was given to the Veteran's M-16 usage during service.  It was also noted that the private physician had noted that there was a conductive element to the Veteran's left ear hearing loss. 

Additional opinion was requested and obtained in July 2013.  The same VA audiologist who conducted the November 2010 exam provided the report.  He upheld his previous opinion that the Veteran's hearing loss was unrelated to service.  He noted that the Veteran provided a history of having noticed some hearing impairment after service, to include being informed by others that he was not hearing well.  It was noted that the Veteran reported extensive exposure to noise during service, but little in his employments after service.  The Veteran said that he was supposed to wear hearing aids, but the examiner said that this was not evident at the exam in November 2010 because he did not have them on.  

In regards to the 2009 statement by the private physician, the VA examiner noted that the private doctor was basically repeating what the Veteran said as to his exposure and onset of hearing loss.  The VA examiner sympathized with the Veteran's assertion that his hearing loss resulted from in-service noise exposure, but noted that the recently diagnosed mixed hearing loss in the left ear was a conductive component and present in recent years.  It would not be implicated as secondary to hearing loss that appeared to be present prior to hearing loss component in the left ear.  Moreover, the Veteran's ears, nose, and throat physician exam had been normal.  

The VA examiner concluded that after review of the evidence, it was less likely that the Veteran's current hearing loss was found to be related to his period of service.  This included as the result of in-service rifle noise exposure or ear infections.  For rationale, it was noted that the claims file was silent to show any decrease in the Veteran's hearing acuity during service.  

In an additional VA report dated approximately one week later in July 2013, another VA audiologist opined (after review of the Veteran and file), that the Veteran's hearing loss was unrelated to service.  For rationale, she noted that when comparing the in-service audiometric reports, no significant decrease in hearing could be observed.  In fact, there was actually a significant improvement in hearing at 4000 Hz.  As to the private physician's 2008 statement in support of the Veteran's claim file, she noted that he did not have the benefit of reviewing the Veteran's claim, to include the in-service audiogram reports.  His opinion, she added, was based upon the Veteran's assertions but not on review of the actual clinical records.  The STRs which reflect hearing within normal limits at time of exit from service were "more compelling" than the private doctor's statement.  

Analysis

The Board has carefully considered the evidence and the assertions that bilateral hearing loss is of service onset.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F3d 1372, 1376-77.  A layman is competent to report that he experiences through the senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board does not dispute the Veteran's account of noise exposure during active duty.  In this case, however, the more probative evidence indicates remote onset of hearing loss that is unrelated to service.  In Hensley v. Brown, 5 Vet. App. 155, 159, the Court held that 38 C.F.R. § 3.385 (2013) does not preclude service connection for a current hearing disability where hearing might have been within normal limits at separation from service.  The veteran may still be able to establish service connection for hearing impairment by submitting evidence that it is causally related to service.  38 C.F.R. § 3.303(d) (2013); Hensley (1993).  The Court found that there is no requirement that there be complaints or treatment in service before service connection for hearing loss can be granted.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Here, however, there is no evidence of any hearing loss in proximity to service, and, after review of the evidence, including the Veteran's assertions, VA examiners have opined that bilateral hearing loss is less likely than not related to service.  While lay evidence must be considered when a Veteran seeks disability benefits, the opinions of the skilled VA clinical professionals who determined that bilateral hearing loss is less likely than not attributable to service are more probative than the appellant's more recent statements in this regard.  

The private physician's 2008 statement is not found to be probative in that his opinion was based on history as given by the Veteran, to include report of hearing problems from discharge from service which simply is not demonstrated in the clinical records.  LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value).  
In this regard, it is noted that it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded greater evidentiary weight to the VA specialists who reviewed the record, to include the private physician's report, and concluded that the Veteran's bilateral haring loss, first objectively demonstrated many, many years after service, is unrelated to in-service noise exposure.  

The Veteran's opinion regarding the presence or etiology of sensorineural hearing loss disability in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  Therefore, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection for sensorineural hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, the Board finds that the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, although the Veteran has asserted continued hearing loss symptoms since his discharge from service, he did not report any such difficulties upon separation examination, and the medical records do not demonstrate that he sought evaluation of hearing impairment until more than 30 years elapsed after his service discharge.  It is not credible that the Veteran would have experienced such a prolonged period of hearing loss without seeking VA medical evaluation.  No evidence of a clinical evaluation of hearing prior to 2003 documents impaired hearing.  A prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the absence of any complaints of hearing loss in service, or in the immediate years following discharge, or until passage of at least three decades, is against the Veteran's claim for service connection.  

Given the absence of any credible reports reflecting that the Veteran has experienced hearing loss continuously since his exposure to noise in service, the Board finds that there is no factual basis upon which to conclude any current chronic hearing loss is linked to service.  While service connection is possible for hearing loss which first met VA's definition of disability after service, it is not warranted in this case because the most probative evidence of record shows that the Veteran's current hearing loss is less likely than not related to service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of this issue is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

As to the issues regarding increased ratings, to include entitlement to an initial rating in excess of 30 percent for diabetic neuropathy with carpal tunnel syndrome, RUE; entitlement to an initial rating in excess of 30 percent for diabetic neuropathy with carpal tunnel syndrome, LUE; entitlement to a rating in excess of 10 percent for peripheral neuropathy of the RLE for the period from February 12, 2002, to January 15, 2008, and in excess of 20 percent from that date forward; and entitlement to a rating in excess of 10 percent for peripheral neuropathy of the LLE for the period from February 12, 2002, to January 15, 2008, and in excess of 20 percent from that date forward, additional evidentiary development is necessary.  
As it has been since early 2009 that the Veteran was examined for his peripheral neuropathy of the lower extremities and diabetic neuropathy of the upper extremities, the Board finds that, after all outstanding medical records are associated with the claims file, an appropriate, contemporaneous and thorough VA examination (which takes into account the records of the Veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issues on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his neurological conditions, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Schedule the Veteran for a VA examination(s) to assess the severity of the diabetic neuropathy with carpal tunnel syndrome of the right and left upper extremities.  The examiner must review the claims folder and that review must be noted in the report.  All indicated tests and studies should be performed, to include electromyography and nerve conduction studies, and all findings should be set forth in detail.  The rationale for all opinions should be explained.  The following inquiries must be addressed: 

a) Indicate all symptoms, manifestations, and functional impairment attributable to the Veteran's diabetic peripheral neuropathy of the right and left upper extremities, rated on the basis of as paralysis of the median nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).  The examiner should indicate in detail all impairment affecting sensory or motor function.  The examiner should indicate the degree of paralysis, complete or incomplete, and whether any neuropathy or paralysis is mild, moderate, moderately severe, or severe, for both the right and left upper extremities.  

b) Indicate all symptoms, manifestations, and functional impairment attributable to the Veteran's peripheral neuropathy of the right and left lower extremities, rated on the basis of as paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  The examiner should indicate in detail all impairment affecting sensory or motor function.  The examiner should indicate the degree of paralysis, complete or incomplete, and whether any neuropathy or paralysis is mild, moderate, moderately severe, or severe, for both the right and left lower extremities.  

3.  Then, readjudicate the remanded claims on appeal.  If any claim remains denied, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


